IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60308
                         Conference Calendar



JIMMY HARRIS,

                                          Plaintiff-Appellant,

versus

DANNY NEELY, Lieutenant Correctional Officer of the
Central Mississippi Department of Corrections Facility
in his official and individual capacity,

                                          Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:99-CV-733-WS
                        --------------------
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jimmy Harris, Mississippi inmate #81770, appeals the

dismissal of his civil rights complaint as frivolous.    He argues

that Danny Neely’s conduct of placing Harris in lockdown for two

hours, subsequently accusing him of violating a prison rule but

never filing a disciplinary report about it, and parading Harris

among the other officers after Neely released Harris from

lockdown amounted to a violation of due process.   He also argues

that Neely’s action amounted to cruel and unusual punishment, and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-60308
                                   -2-

therefore, was a violation of the Eighth Amendment.       Harris fails

to argue his claims arising under the First and Sixth Amendment,

and therefore, any such argument is deemed abandoned.       See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

       Harris’ treatment by Neely does not represent atypical

hardships in relation to the rudiments of prison life which would

give rise to a constitutional interest cognizable under the

Fourteenth Amendment.      See Sandin v. Conner, 515 U.S. 472, 484

(1995); Luken v. Scott, 71 F.3d 192, 193-94 (5th Cir. 1995).         Nor

do Neely’s acts amount to cruel and unusual punishment under the

Eighth Amendment.     See Estelle v. Gamble, 429 U.S. 97, 102

(1976).     The district court did not abuse its discretion in

dismissing the complaint as frivolous.       See Luken, 71 F.3d at

194.    This appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     The appeal is DISMISSED as frivolous.    See 5TH CIR.

R. 42.2.    IT IS ALSO ORDERED that Harris’ motion for fees is

DENIED.

       This dismissal is Harris’ third strike pursuant to 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996); see also Harris v. Pacific, No. 95-60738 (5th Cir.

May 21, 1996) (unpublished).     Pursuant to § 1915(g), Harris is

BARRED from proceeding in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

       APPEAL DISMISSED.   MOTION DENIED.    THREE-STRIKE BAR ISSUED.